Citation Nr: 1034111	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-39 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2, claimed as due to exposure to herbicides in Korea.

2.  Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
Service in the Republic of Korea in 1967 and 1968 is indicated by 
the evidence of record. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Veteran testified before a Decision Review Officer (DRO) in 
July 2005.  A transcript of the hearing is of record.  

This case was previously before the Board in May 2009, when the 
claims were remanded for further evidentiary and procedural 
development.  The RO was instructed to contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) to verify the 
location of the Veteran's unit to determine whether or not the 
unit was one that served in an area along the demilitarized zone 
(DMZ) in Korea where herbicides were used between April 1968 and 
July 1969.  The Board concludes that the development set forth in 
the May 2009 Remand has been accomplished and therefore finds 
that it may proceed with a decision at this time.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era; he did not serve in the demilitarized zone (DMZ) 
of Korea during the period from April 1969 to July 1969; and he 
was not exposed to herbicides while serving on active duty.

2.  The competent medical evidence of record establishes that 
diabetes mellitus, type 2, did not manifest in service or within 
one year of service separation; and, the greater weight of 
probative evidence is against finding that the Veteran's disorder 
is related to any in-service injury or disease.

3.  CAD and peripheral vascular disease were not identified for 
several decades after service separation and are unrelated to 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, claimed as due to exposure to 
herbicides in Korea, was not incurred in or aggravated by active 
duty service, nor may the disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  CAD was not incurred in or aggravated by active duty service, 
nor may the disorder be presumed to have been incurred in 
service; neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

3.  Peripheral vascular disease was not incurred in or aggravated 
by active duty service; neither is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

The Board acknowledges that the July 2004 letter did not contain 
information regarding the requirements for a secondary service 
connection claim.  However, as the Veteran is not service 
connected for the underlying condition (diabetes mellitus, type 
2), his claim for CAD and peripheral vascular disease secondary 
to diabetes mellitus, type 2, cannot be substantiated as a matter 
of law.  As such, the fact that the VCAA notice failed to outline 
the secondary service connection requirements is not prejudicial 
to his claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content, as to all claims.
With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the March 2006 
notice, the matter was readjudicated in a September 2006 
supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service 
treatment records have been obtained and associated with the 
claims file.  The Veteran's private treatment records are also of 
record.  Further, he was provided an opportunity to set forth his 
contentions during the hearing before the DRO in July 2005.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer (DRO) who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the DRO 
essentially noted that the outcome of the Veteran's claim for 
service connection turned on whether he could show exposure to 
Agent Orange.  

In addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.   The DRO and the Veteran entered into discussion as to 
where the Veteran served during his active service, to include 
his proximity to the Korean Demilitarized Zone (DMZ), and whether 
he was involved in the spraying of herbicide agents.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO/Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits   Again, the 
Veteran demonstrated his understanding that the presumption of 
service connection for diabetes mellitus rested on him providing 
evidence of his exposure to Agent Orange.  As such, the Board 
finds that, consistent with Bryant, DRO complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

A VA examination was conducted in February 2010 with respect to 
the issues on appeal.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, while the examination report included an opinion as to 
whether the Veteran's coronary artery disease and peripheral 
vascular disease were related to his diabetes mellitus, there was 
no opinion/discussion pertaining to his diabetes mellitus, 
coronary artery disease, or peripheral vascular disease on a 
direct basis.  Such gives rise to questioning the adequacy of the 
examination.  

However, as will be discussed in detail below, the outcome of the 
Veteran's claim for service connection hinges on establishing 
exposure to herbicide agents (Agent Orange) during his active 
service.  The record does not show, and the Veteran does not 
contend, that his diabetes mellitus, coronary artery disease, or 
peripheral vascular disease had its onset in service or within 
one year of service discharge or that those conditions are 
etiologically related to his active service, other than due to 
exposure to Agent Orange.  Indeed, had exposure to Agent Orange 
been established, the presumption of service connection for 
diabetes mellitus would have attached, which would have negated 
the need for an examination.   Put another way, as he focus of 
the Veteran's claim has been whether or not he was exposed to 
Agent Orange, an examination for a nexus opinion was not 
necessary.  

The available records and medical evidence have therefore been 
obtained in order to make adequate determinations as to these 
claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type 2

The Board will first address the Veteran's contentions that his 
diabetes mellitus, type 2, is due to his exposure to herbicides, 
during his active service in Korea, while assigned to the A 
Battery, 2nd Battalion, 71st Artillery, 38th Missile Brigade.  

For purposes of establishing service connection for a disability 
resulting from exposure to an herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

A recent regulatory change has established presumptions of 
service connection, based upon exposure to herbicides for three 
new conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  See 75 Fed. Reg. 53,202- 53,216 (August 30, 
2010).  

The record does not show, nor is it contended, that the Veteran 
had active service in the Republic of Vietnam during the Vietnam 
era.  Rather, the Veteran asserts that he was exposed to Agent 
Orange while serving along the DMZ of Korea.

The Department of Defense ('DoD') has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean Demilitarized Zone ('DMZ') to defoliate 
fields between the front line defensive positions and the south 
barrier fence.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DoD, then it is presumed that he or she was exposed 
to herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits 
Administration Fact Sheet, distributed in September 2003.

The Veteran testified at his July 2005 DRO hearing that he did 
not go to, nor did he serve in, the DMZ.  See Transcript (T) page 
1.  However, he testified that he was approximately one and a 
half miles from the DMZ.  See T. page 2.  He indicated that they 
had a lot of foliage and vegetation growth at their camp so it 
was sprayed by the locals, not the military people.  See T. page 
2.  He reported making "runs" to a Camp Casey to pick up parts.  
See T. page 3.  

The Veteran additionally submitted a copy of an April 2006 email 
allegedly sent to him by W.F., a fellow service member, who 
purports to have sprayed "A battery" with Agent Orange. W.F. 
indicated that he worked in the supply room of "A2/71" until 
September 1968 and rode the truck whenever they came to spray.  
He stated that he was very sick and that another individual, 
D.M., was also sick.  No further evidence was submitted by W.F. 
to corroborate his contentions.  Approximate dates of the alleged 
spraying were not provided.  

The Veteran's personnel records demonstrate that he served in 
Korea between June 1967 to July 1968.  The Veteran has stated 
that he was assigned to the A Battery, 2nd Battalion, 71st 
Artillery, 38th Missile Brigade while in Korea.  See Service 
Personnel records; July 2009 Statement in Support of Claim VA 
FORM 21-4138.  A review of The MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, does not list the Veteran's unit as one 
identified by the DoD as being presumed to have been exposed to 
herbicides containing Agent Orange.  However, a note to this 
provision of the MR21-1MR directs adjudicators to make a request 
to the JSRRC for verification of the location of a Veteran's unit 
if he alleges service along the DMZ between April 1968 and July 
1969, and was assigned to a unit other than one listed as having 
been exposed to Agent Orange. 

Pursuant to the May 2009 BVA Remand, the JSRRC was contacted in 
order to verify the location of the Veteran's unit to determine 
whether or not his unit was one that served in an area along the 
DMZ in Korea where herbicides were used between April 1968 and 
July 1969.  In a November 2009 response, the JSRRC indicated that 
they had researched the unit histories of both the 2nd Battalion, 
71st Artillery, the Veteran's unit, and the 38th Artillery 
Brigade, the higher headquarters of the 2nd Battalion, 71st 
Artillery.  JSRCC reported that the histories documented that the 
Battalion Headquarters of the 2nd Battalion, 71st Artillery was 
stationed at Camp Red Cloud, located approximately 19 miles from 
the DMZ, and the 38th Artillery Brigade was stationed at Osan Air 
Base, located approximately 26 miles from the DMZ.  

The JSRRC noted that the unit histories did not document the use, 
storage, spraying, or transportation of herbicides.  Further, the 
histories did not mention or document any specific duties 
performed by unit members along the DMZ.  They acknowledged that 
military records confirm the use of herbicides in Korea between 
1968 and 1969.  Additionally, military records indicate that the 
Republic of Korea Armed Forces used chemical herbicides along the 
southern boundary of the DMZ from April 1968 to July 1969 as a 
part of counter-infiltration operations.  However, it was noted 
that although US Army Non-Commissioned Officers advised Republic 
of Korea personnel in the use of herbicides, no United States 
personnel are known to have been actually involved in their 
application. 

Further, in response to an August 2005 request from the RO, the 
National Personnel Records Center (NPRC) stated that there was no 
record that the Veteran had been exposed to Agent Orange. 

The Board has considered the April 2006 email submitted by the 
Veteran to corroborate his contentions that herbicides were used 
where he was stationed in Korea.  However, the JSRRC made a 
specific finding that the unit and base histories did not 
"document the use, storage, spraying, or transportation of 
herbicides."  Further, contrary to his statements of sitting on 
the truck while Agent Orange was sprayed, the JSRRC clearly 
indicated that no U.S. personnel were known to have been actually 
involved in the application of herbicides.  Indeed, the assertion 
that W.F. participated in the application was even contradicted 
by the Veteran when he testified before the DRO.  The Board 
further notes that W. F. failed to provide any details pertaining 
to the purported spraying of Agent Orange and how he was able to 
identify the chemical as Agent Orange.  In sum, the Board does 
not find W.F. to be a credible historian.  The November 2009 
JSRRC research regarding the Veteran's unit and its lack of 
exposure to Agent Orange is far more probative evidence.  

Similarly, the Board ascribes very limited probative value to the 
Veteran's recollections of Agent Orange exposure.  The research 
performed by the JSRRC is quite conclusive in its determination 
that the unit and base histories did not "document the use, 
storage, spraying, or transportation of herbicides."  The 
Veteran's belief that he served within one-and-a-half miles of 
the DMZ is unsupported by the record.  Rather, as noted above, 
the record shows that the Veteran was stationed no closer than 19 
miles from the DMZ.   The JSRRC also remarked that the unit 
histories did not document any specific duties of its personnel 
along the DMZ.  Moreover, the fact that the Veteran originally 
testified that only "locals" sprayed Agent Orange but later 
asserted that his friend (W.F.) was personally involved in the 
spraying undermines his overall credibility.

As such, the greater weight of probative evidence is against 
finding that the Veteran was exposed to herbicides.  Therefore an 
award of presumptive service connection based on herbicide 
exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
disorder and any other incident of active service, as will be 
discussed below. 

	Service treatment records do not reveal complaints of treatment 
for diabetes mellitus.  His May 1969 separation examination 
revealed a normal clinical evaluation. As such, diabetes mellitus 
was not shown in service.  

	Next, post-service evidence does not reflect symptomatology 
associated with diabetes mellitus, until March 2000, over 30 
years following separation from service.  The Veteran does not 
argue to the contrary.  Rather, the Veteran indicated in his July 
2004 claim that his diabetes began in 1999.  The Board also 
emphasizes the multi-year gap between discharge from active duty 
service (1969) and initial reported symptoms related to diabetes 
mellitus in approximately 2000 (a 30-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Therefore, for the sake of being thorough, the Board finds that 
the competent evidence does not reflect continuity of 
symptomatology.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, no medical professional has 
established a relationship between this disorder and active duty.   
The Board has considered the Veteran's statements asserting a 
nexus between his currently-diagnosed diabetes mellitus and 
active duty service.  However, aside from his contention that his 
diabetes mellitus is a result of his in-service exposure to Agent 
Orange, he has not posited any alternate theory for the cause of 
his diabetes mellitus.  Moreover, even if he made such an 
assertion, the Board emphasizes that diabetes mellitus is not the 
type of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined the 
Veteran during the current appeal.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service 
connection for diabetes mellitus.  As a preponderance of the 
evidence is against the award of service connection, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

CAD  and Peripheral Vascular Disease 

As previously mentioned, a recent regulatory change has 
established presumptions of service connection, based upon 
exposure to herbicides for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. 
Reg. 53,202- 53,216 (August 30, 2010).  However, pursuant to this 
decision, exposure to herbicides has not been conceded.  
Therefore, this regulatory change is not applicable to this case.

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  Nonetheless, because his 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With the above criteria in mind, the Board notes that for the 
reasons explained above the Veteran's claim for service 
connection for diabetes mellitus has been denied.  Therefore, his 
claim of service connection for CAD and peripheral vascular 
disease claimed secondary to diabetes mellitus must be denied as 
a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges that a February 2010 VA examiner indicated 
there was a positive relationship between the Veteran's CAD and 
diabetes mellitus.  However, because his diabetes mellitus is not 
service-connected, this relationship is not a means for allowing 
service connection for CAD on a secondary basis. 

Next, the Board will also consider whether a grant of direct 
service connection for CAD or peripheral vascular disease is 
appropriate.  However, because there was no treatment for either 
of these disorders in service or indeed for many years following 
service and because no competent evidence causally relates these 
current disorders to active service, a grant of direct service 
connection is not warranted.  See 38 C.F.R. § 3.303; Pond v. 
West, 12 Vet. App. 341, 346 (1999).

	Specifically, post-service evidence does not reflect 
symptomatology associated with CAD until 1998, almost 30 years 
following separation from service.  Post-service evidence does 
not reflect symptomatology associated with peripheral vascular 
disease until 2004, over 30 years following separation from 
service.  The Veteran does not argue to the contrary.  Rather, 
the Veteran indicated in his July 2004 claim that his heart 
disorder began in 1997 and his vascular problems began in 1999.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.  See Maxson at 1333 (Fed. Cir. 2000); see also 
Mense at 356 (1991).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
CAD or peripheral vascular disease to service, despite his 
contentions to the contrary.  No medical professional has 
established a relationship between either disorder and active 
duty.   

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed CAD and peripheral 
vascular disease and active duty service.  The Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses.  However, CAD and peripheral vascular disease 
are not the type of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel who 
have examined the Veteran during the current appeal.  Here, the 
Board attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright at 25 (1991).
  
In sum, the evidence does not support a grant of service 
connection for CAD or peripheral vascular disease.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), diabetes mellitus and cardiovascular-renal disease 
are regarded as chronic diseases.  However, in order to trigger 
the presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3) (2009).  As the evidence of 
record fails to establish any clinical manifestations of diabetes 
mellitus or a cardiac disorder within the applicable time period, 
the criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 


ORDER

Service connection for diabetes mellitus, type 2, claimed as due 
to exposure to herbicides in Korea, is denied.

Service connection for CAD, including as secondary to diabetes 
mellitus, type 2, is denied.

Service connection for peripheral vascular disease, including as 
secondary to diabetes mellitus, type 2, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


